Green, C.J.
(concurring) — I concur in the foregoing opinion. CR 58 was adopted on May 5, 1967. Presumably, the Supreme Court was aware of the cases theretofore decided and cited by the majority and the dissent herein. In light of that background, CR 58(b) provided that “judgments shall be deemed entered for all procedural purposes from the time of delivery to the clerk for filing, . . .” This rule presents no ambiguity. In the instant case, the trial judge signed the judgment and handed it to the deputy clerk in the presence of and with the knowledge of all concerned parties and counsel “for filing.” The requirements of the rule were clearly met and the judgment must be “deemed entered” for “all” procedural purposes, including appeal. Notice of appeal not having been filed within 30 days thereafter, the appeal must be dismissed. CAROA 33.
In effect, the dissent herein argues that CR 58 (b) should be amended so that a judgment is deemed entered on the date the judgment is “filed by the clerk.” Assuming ar-guendo that the rule should be amended, an issue which I do not decide, such amendment should not be accomplished by this court construing the words “for filing” to mean “filed by the clerk.” The plain meaning of these words prevents my construing them to be synonymous. If it was intended that a judgment not be deemed entered until it was filed by the clerk, I am sure the Supreme Court would have explicitly said so.
Rules that establish when jurisdiction attaches to the court on appeal should be strictly construed so there will be certainty in the initial stage of the appellate process. Timely filing of a notice of appeal is a jurisdictional prerequisite to review; whereas, the rules relating to the filing of a transcript, statement of facts or .a brief allow a measure of discretion in the court when enforcing rules relating thereto. Neal v. Green, 68 Wn.2d 415, 413 P.2d 339 (1966). *425Only in this latter area can this court adjust to varying fact situations.
At the time the Supreme Court adopted CR 58(b), the pros and cons of the issue raised by the dissent undoubtedly were debated in the light of prior court decisions. It is evident the Supreme Court decided there were policy reasons for deeming a judgment entered at the time it is signed and delivered to the clerk “for filing” rather than at the time the judgment is filed by the clerk. This court does not have the power to change that decision or the plain meaning of the rule.
In my opinion, the only question presented is whether this appeal was timely filed. The answer to this question depends upon whether the judgment was deemed entered at the time it was signed by the trial judge and handed to the clerk for filing or at the time it was filed by the clerk. The nunc pro tunc order entered by the trial court directing that the filing date be changed to the date the judgment was signed and handed to the clerk for filing does not affect the basic issue presented. Therefore, that order need not be discussed. Its correctness abides the result of the decision on the issue presented.
I concur in the dismissal of the appeal.